           Case 2:20-cr-00087-JAD-DJA Document 43
                                               42 Filed 04/15/21
                                                        04/14/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     STEPHANIE IHLER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Stephanie.Ihler @usdoj.gov
     Attorneys for the United States
 6

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9   United States of America,                         2:20-cr-0087-JAD-DJA

10                 Plaintiff,                          Stipulation to Continue Briefing
                                                       Deadline (First Request)
11         v.

12   Malachi Smith,

13                 Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

16   Chiou, Acting United States Attorney, and Stephanie N. Ihler, Assistant United States

17   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public

18   Defender, and Andrew Wong, Assistant Federal Public Defender, counsel for Malachi

19   Smith, that the deadline to respond to Defendant’s motion to suppress currently scheduled

20   for April 16, 2021, be vacated and continued to April 23, 2021. Additionally, the parties

21   request the deadline for Defendant’s reply scheduled for April 23, 2021 be continued to

22   April 30, 2021.

23

24
     Case 2:20-cr-00087-JAD-DJA Document 43
                                         42 Filed 04/15/21
                                                  04/14/21 Page 2 of 4




1    This Stipulation is entered into for the following reasons:

2    1.     On April 2, 2021, defense counsel filed a motion to suppress (ECF. 40). The
3
            motion includes numerous allegations that require Government
4
            Counsel, exercising due diligence, to confer with agents, and review the
5
            discovery in depth, specifically the 911 call and body camera
6
            recordings, in order to be able to file a comprehensive response.
7
     2.     The need to thoroughly review the discovery is even more necessary in
8
            this case, because Government Counsel was just recently assigned to
9
            this case last month because the original AUSA assigned to this case
10
            no longer works at the office.
11
     3.     Unfortunately, Government was in Oklahoma on vacation when the
12
            motion was filed, and unable to access the discovery at that time.
13
     4.     Upon returning to town, Government Counsel immediately began
14
            reviewing discovery to formulate a cogent response to the motion.
15
            However, a thorough review of all the evidence took longer than
16
            anticipated.
17

18   5.     Therefore, the Government is requesting additional 7 days, to prepare

19          response.

20   6.     Counsel for Defense has no objection to the Government’s request.

21

22

23

24

                                            2
           Case 2:20-cr-00087-JAD-DJA Document 43
                                               42 Filed 04/15/21
                                                        04/14/21 Page 3 of 4




1           Therefore, the parties jointly request that the deadline to file a response,

2    which is currently scheduled for April 16, 2021, be vacated, and continued to April

3    23, 2021. Additionally, the parties request the deadline for Defendant’s reply scheduled for

4    April 23, 2021 be continued to April 30, 2021.

5
            DATED: April 14, 2021.
6

7

8                                                 Christopher Chiou
      Rene L. Valladares
      Federal Public Defender                     Acting United States Attorney
9
        /s/ Andrew Wong                             /s/ Stephanie Ihler
10                                                By_____________________________
      By_____________________________
11    Andrew Wong                                 Stephanie Ihler
      Assistant Federal Public Defender           Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  3
             Case 2:20-cr-00087-JAD-DJA Document 43
                                                 42 Filed 04/15/21
                                                          04/14/21 Page 4 of 4




1
                                 UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
     United States of America,                          2:20-cr-0087-JAD-DJA
3
                                                        Order Granting First Stipulation to
4                   Plaintiff,
                                                        Continue Briefing Deadline
5            v.

6    Malachi Smith,

7
                    Defendant.
8

9            Based on the stipulation of counsel, the Court finds that good cause exists to

10   continue the Government’s deadline to file a response to the Defendant’s motion to
     suppress.
11
             IT IS THEREFORE ORDERED that any response to Defendant’s motion to
12
     suppress (ECF No. 40) is due by April 23, 2021. The Defendant’s reply is due by April 30,
13   2021.
14                        15 2021.
             DATED: April ____,

15                                               Daniel J. Albregts
                                                 United States Magistrate Judge
16

17

18

19

20

21

22

23

24

                                                    4
